State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: May 14, 2015                       519269
________________________________

In the Matter of the Claim of
   SCOTT R. STANTON,
                    Appellant.

TOWN OF BETHEL,                              MEMORANDUM AND ORDER
                     Respondent.

COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:    March 31, 2015

Before:   Lahtinen, J.P., Garry, Rose and Devine, JJ.

                              __________


     Scott R. Stanton, Mongaup Valley, appellant pro se.

      Robert S. McEwan, New York City, for Town of Bethel,
respondent.

      Eric T. Schneiderman, Attorney General, New York City
(Linda D. Joseph of counsel), for Commissioner of Labor,
respondent.

                              __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed January 22, 2014, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because he voluntarily left his employment without good cause.

      For over four years, claimant held a full-time position as
a heavy equipment operator for a municipal highway department.
One of the conditions of his employment was that he maintain a
valid commercial driver's license (hereinafter CDL). Following a
traffic stop, claimant refused to take a breathalyzer test and
                              -2-                  519269

his CDL was automatically suspended as a result. Although there
was some discussion about having claimant resume working for the
highway department as a laborer on a part-time basis, this did
not occur and claimant was unable to return to his job as a heavy
equipment operator. His application for unemployment insurance
benefits was initially denied. Following a hearing, however, an
Administrative Law Judge ruled that claimant was allowed to
receive benefits. The Unemployment Insurance Appeal Board
subsequently reversed this decision and concluded that claimant
was disqualified from receiving benefits because he provoked his
discharge. Claimant now appeals.

      We affirm. Claimants who have undertaken voluntary actions
that have resulted in the forfeiture of their valid CDLs, a
necessary condition of employment, have been held to have
provoked their discharge thereby disqualifying them from
receiving unemployment insurance benefits (see Matter of Ramirez
[Commissioner of Labor], 84 AD3d 1656, 1657 [2011]; Matter of
Hawkins [Commissioner of Labor], 71 AD3d 1215 [2010]; Matter of
Decker [Commissioner of Labor], 27 AD3d 821 [2006], lv dismissed
7 NY3d 740 [2006]; Matter of Killorin [Sweeney], 232 AD2d 696,
696-697 [1996]). This is precisely what occurred here.
Notwithstanding claimant's suggestion to the contrary, the
municipality was not obligated to offer him a part-time position
as a laborer (see Matter of Ramirez [Commissioner of Labor], 84
AD3d at 1657). Therefore, we find no reason to disturb the
Board's decision.

     Lahtinen, J.P., Garry, Rose and Devine, JJ., concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court